Citation Nr: 1734732	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  07-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for service-connected pyoderma (bilateral feet disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2004 to April 2006 and had a period of active duty for training from July 1998 to December 1998, from February 6, 2004 to March 8, 2004, and from August 1, 2006 to August 3, 2006.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

The Veteran was scheduled to testify before a Veteran's Law Judge in November 2011.  The Veteran cancelled his hearing via written notice in October 2011.  In his cancellation notice, he also requested that the claim be forwarded directly to the Board and expedited.

In June 2014, the Board remanded this case for further development.  The June 2014 remand required the RO to take appropriate steps to request any updated treatment records and to obtain a new VA examination to determine the current severity of the Veteran's claimed skin disability.  In substantial compliance with the remand, an August 2014 VA examination was obtained, as were the Veteran's most recent treatment records.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998)

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R.    § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 2016 U.S. Ap. Vet. Claims LEXIS 1528 (Oct. 6, 2016).  As the issue on appeal may have been affected by the resolution of VA's appeal in Johnson, the Board stayed action on that matter in accordance with the CAVC's stay.  On July 14, 2017, the Federal Circuit reached a final decision in Johnson and reversed the CAVC's decision.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (July 14, 2017).  As the CAVC decision has been reversed, the stay on the affected cases has been lifted and the adjudication of the claim presently on appeal is resumed.


FINDING OF FACT

The Veteran's service-connected pyoderma (bilateral feet disability) affects at least 5 percent, but less than 20 percent, of the entire body, with constant or near constant use of topical medications, including corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected pyoderma (bilateral feet disability) are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.118, 4.3, 4.7, Diagnostic Code 7899-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with VA examination in August 2014.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is not warranted.

The Veteran's service-connected pyoderma also claimed as bilateral feet condition is currently evaluated under 38 C.F.R. §4.118 Schedule of ratings-skin under diagnostic code (DC) 7899-7806.  This disability is not specifically listed in the rating schedule; therefore, it was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  

The following criteria apply rating this disability: A zero percent rating is assigned for an affected area of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A ten percent rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A sixty percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids; or other immunosuppressive drugs required during the past 12-month period.  

Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands. They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

The Veteran complains of constant itching and pain at a six out of ten on the pain scale on both feet not relieved by daily constant use of loratadine, tramadol, hydrocortisone 1%, and lidocaine ointment 5%.  He has scattered & tender erythema with moderate scaling on both feet (dorsal, lateral & plantar aspect, and between toes all (right & left feet).

As noted, the June 2014 remand included obtaining all outstanding VA and non-VA treatment records and scheduling a VA examination.

In October 2014, VA sent the Veteran a duty to assist letter asking him to submit additional evidence to support your appeal for entitlement to a rating in excess of 10 percent disabling for pyoderma (bilateral feet condition).  VA never received the completed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that we could obtain treatment information.  The Veteran also had the option to obtain and send VA the information himself.  VA never received any additional treatment records from the Veteran.

VA also obtained updated VA treatment records from the San Juan VA Medical Center (VAMC).  None of the updated records showed any evidence to support a rating in excess of 10 percent disabling for pyoderma (bilateral feet condition).

The Veteran was afforded a VA examination in August 2014 to determine the current severity of his pyoderma.  There was eczema on at least 5 percent, but less than 20 percent, of the entire body affected.  No more than topical therapy required during the past 12-month period.  The Veteran used corticosteroids at a constant or near constant rate, as well as another topical cream.  There was no scarring, systemic manifestations, or impact on his ability to work.

The Veteran previously underwent a VA examination in July 2009 regarding his skin disability.  The Veteran claimed he had the occasional appearance of vesicles in the feet with the use of closed shoes.   He complained of itching on both feet.  Upon clinical examination, there was some evidence of scaling.   The VA examiner found 1% of the entire skin is affected, and no exposed skin is affected.  The Veteran reported treating this with antifungal cream two times a day four months ago.


IV.  Analysis

The Veteran claims he is entitled to an increased rating for his pyoderma disability, citing a history of constant itching on both feet that is not relieved by daily constant use of topical creams and corticosteroids.  In support of his claim, the Veteran primarily replies upon his lay observations.  Here, the Board notes, the Veteran has not submitted any probative evidence containing a dermatological evaluation contrary to the August 2014 VA examination and its findings.  Consequently, the Board finds the August 2014 VA examination to have the most probative weight, and a rating in excess of 10 percent must be denied.

Here, the most recent VA examination from August 2014 from the San Juan VAMC shows that the Veteran's disability has not manifest to a degree in excess of 10 percent.  The physician reviewed the Veteran's entire claims folder and rendered a diagnosis of pyoderma of the bilateral feet.  The examination showed characteristic manifestations of pyoderma affecting at least 5 percent, but less than 20 percent, of the entire body.  No more than topical therapy was required during the past 12-month period.  Here, a higher evaluation of 30 percent is not warranted unless there is 20 to 40 percent of the entire body affected; or 20 to 40 percent of the exposed areas of the body affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Systemic therapy must consist of corticosteroids or other immunosuppressive drugs.

The Veteran is competent to report itching and pain in his feet.  He is competent to report the presence of a rash and the extent of the area of his body covered in the rash.  He is also competent to report that he has been told by a physician that he has pyoderma.  However, the most probative evidence of record shows that the pyoderma is not severe enough to warrant a rating in excess of 10 percent.  The Board assigns the most probative weight to the findings of the August 2014 VA examination indicating the Veteran's pyoderma affects at least 5 percent, but less than 20 percent, of the entire body.  While the Veteran is competent to report that his skin manifestations, the Board finds the weight of the evidence, including the August 2014 VA examination, is against an increased rating.  In sum, the observations of a skilled professional are more credible and more probative than the Veteran's own lay observations.  Consequently, an evaluation in excess of 10 percent is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent disabling for service-connected pyoderma (bilateral feet disability) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


